ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
New South Construction Company, Inc.          )      ASBCA No. 61314
                                              )
Under Contract No. W912HN-14-C-0002           )

APPEARANCE FOR THE APPELLANT:                        Jessica C. Abrahams, Esq.
                                                      Drinker Biddle & Reath LLP
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      Michael P. Goodman, Esq.
                                                      Engineer Chief Trial Attorney
                                                     Laura J. Arnett, Esq.
                                                      Engineer Trial Attorney
                                                      U.S. Army Engineer District, Savannah

                                ORDER OF DISMISSAL

       The appeal has been withdrawn. Accordingly, it is dismissed from the Board's
docket with prejudice.

       Dated: 23 May 2018



                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61314, Appeal ofNew South
Construction Company, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals